DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowald (US 20170241666 A1) in view of Cummings (US 6238206 B1) and Buschulte (US 4318688 A).
Regarding claim 1, Kowald discloses a furnace comprising: 
an air intake coupling (portion of duct containing the inlet 203 that is upstream the elbow, see Fig. 2); 
a gas-air mixer elbow fluidly coupled to the air intake coupling (Fig. 2); 
a burner box (250) assembly fluidly coupled to the gas-air mixer elbow via a gas-air plenum box (206); 

a fan (260, see para. 19) fluidly coupled to a second end of the heat-exchange tube via a cold-end header box (the header box could be any one of the following: box-shaped structure adjacent the fan 260, box-shaped structure located below the tubes 280, or manifold at the exit end of the tubes 280) 
 Kowald fails to disclose:
the air intake coupling having at least one noise suppression hole formed therein, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section; and
wherein the at least one noise suppression hole comprises a first noise suppression hole and a second noise suppression hole formed on opposite sides of the second tubular section.

Cummings discloses an air intake coupling (44, Fig. 1), the air intake coupling comprises a first tubular section (upstream portion with the pressure tap 83, see Fig. 1) and a second tubular section (downstream portion 46, see Fig. 5), wherein a diameter of the first tubular section is larger than a diameter of the second tubular section (Fig. 1), wherein the first tubular section and the second tubular section each comprise a circular cross-section (Fig. 5); and 
It would have been obvious to substitute the air coupling of Kowald with the air coupling of Cummings so that there is a large air gathering chamber (Cummings, 54), which would allow more combustion air to flow into the air coupling while reducing the pressure loss and the noise.  A large air gathering chamber would also reduce any bottleneck effect created when there is a large demand for air.  
Buschulte teaches the technique of incorporating at least one noise suppression hole (43, Fig. 2) formed in a tube (42) of a home heating installation, wherein the at least one noise suppression hole comprises a first noise suppression hole (43, Fig. 1) and a second noise suppression hole (43, Fig. 1) formed on opposite sides of the second tubular section (the second tubular section is defined by length L2 and the first tubular section is the section upstream the second tubular section). 
  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the air intake coupling of Kowald wherein the at least one noise suppression hole comprises a first noise suppression hole and a second noise suppression hole formed on opposite sides of the second tubular section.  The motivation to combine is to reduce the noise created by the home heating installation of Kowald.
Regarding claim 3, modified Kowald discloses wherein the first tubular section and the second tubular section are integral (see Fig. 3 of Cummings).
Regarding claim 4, modified Kowald discloses wherein the at least one noise suppression hole comprises a plurality of noise suppression holes formed in the second tubular section (see Fig. 1 of Buschulte).   
Regarding claim 5, modified Kowald discloses wherein the first noise suppression hole is formed on opposite sides of the second tubular section approximately 180 degrees from the second noise suppression hole (see Fig. 1 of Buschulte).
Regarding 6, modified Kowald discloses wherein the first noise suppression hole and the second noise suppression hole are formed via a single drilling operation.  A single operation is any operation without a predetermined end period.  A drilling operation is a product-by-process claim limitation.  Patentability is based on the product itself.  Buschulte disclose round noise suppressing holes in col. 4, lines 62-67, which are substantially identical to the holes formed by a drilling operation.
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the size of the holes and the suction pressure of the fan determines how much air leaks out of the holes, if any.  There is less air leakage if the holes are smaller.  There is also less leakage if the blower creates a stronger suction pressure.  Therefore, the claimed limitation is a matter of optimizing one or more of said variables.    
Regarding 8, modified Kowald fails to disclose wherein the at least one noise suppression hole comprises a diameter of approximately 0.188 inches.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the size of the hole affects the level of noise attenuation. If no hole is present or if a very small hole is present then there would be insignificant or zero noise attenuation.  However, if the holes are too large then too much air would be drawn into the 
Regarding 17, modified Kowald discloses (see rejection of claim 1 for citations) a method of manufacturing a furnace, the method comprising: forming a tubular air intake coupling, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section; 
forming at least one noise suppression hole in the air intake coupling, wherein the at least one noise suppression hole comprises a first noise suppression hole and a second noise suppression hole formed on opposite sides of the second tubular section; 
fluidly coupling the air intake coupling to a gas-air mixer elbow; fluidly coupling the gas-air mixer elbow to a burner box assembly via a gas-air plenum box; fluidly coupling a first end of a heat-exchange tube to the burner box assembly; and fluidly coupling a second end of the heat-exchange tube to a fan via a cold-end header box.  
Regarding 18, modified Kowald discloses wherein the first noise suppression hole is formed on opposite sides of the second tubular section approximately 180 degrees from the second noise suppression hole (see Fig. 1 of Buschulte).
Regarding 19, modified Kowald discloses wherein the first noise suppression hole and the second noise suppression hole are formed via a single drilling operation.  A single operation is any operation without a predetermined end period.  A drilling operation is a product-by-process claim limitation.  Patentability is based on the product itself.  Buschulte disclose round noise suppressing holes in col. 4, lines 62-67, which are substantially identical to the holes formed by a drilling operation.


Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to the new combination of references.














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON LAU/Primary Examiner, Art Unit 3762